Name: Commission Regulation (EC) No 1023/2001 of 23 May 2001 providing for the rejection of applications for export licences for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1023Commission Regulation (EC) No 1023/2001 of 23 May 2001 providing for the rejection of applications for export licences for certain milk products Official Journal L 140 , 24/05/2001 P. 0057 - 0057Commission Regulation (EC) No 1023/2001of 23 May 2001providing for the rejection of applications for export licences for certain milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 806/2001(4), and in particular Article 10(3) thereof,Whereas:Uncertainty is a feature of the market in certain milk products. It is necessary to prevent speculative applications that may lead to a distortion in competition between traders. Applications for export licences for the products concerned should be rejected,HAS ADOPTED THIS REGULATION:Article 1Applications for export licences for milk products falling within CN codes 0402, 0403 and 0404, made on 23 May 2001, shall be rejected.Article 2This Regulation shall enter into force on 24 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 118, 27.4.2001, p. 4.